Title: To John Adams from Henry Knox, 2 June 1799
From: Knox, Henry
To: Adams, John



My dear Sir
June 2 17’99

I flatter myself with the hope that, the subject of this letter it will not be considered by you as unreasonable importunity—My son my only son has been a mids Midshipman th in the navy  for upwards of a year. Before that period he was a year as he performed along voyage to india. The His expenence he has , and his know skill as a navigator, to add  to his experience his activity as a seaman, added to his experience appear in the opinion of Capt Nicholson, and the sailing Master of the ship to have qualified as him as alieutenant. He has an  Ambition to be promoted. he feels himself so degraded by circumstances of situation as a midshipman, that he continues with extreme impation impatience in that office and I am very apprehensive that he will unless hebe  obtains the object of his wish abandon the pursuit altogether—This circumstance would to us be inexpressibly mortifying to me—It is far from my desire to injure or interfere with any other persons rights. If he could be appointed a Lieutenant in the navy at large, and permitted to act as an extra Lieutenant onboard of the constitutin or the Boston or any other ship immediat bound immediately tosea, it would be considered as a great favor Conferred on me
I have the honor to be / with perfect attachment My / dear Sir Your Sincere and / devoted humble Sert

HKnox